Citation Nr: 0018592	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-04 968	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for anxiety, currently 
rated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1943 to February 1946.

2.	The United States Court of Appeals for Veterans Claims 
(the Court) vacated the Board's December 1999 decision and 
dismissed the appeal before the Court on May 10, 2000, 
because the appeal was moot by virtue of the death of the 
appellant.

3.	On June 5, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Nashville, Tennessee, that the veteran died on April [redacted], 
2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On May 10, 2000, the United States Court of Appeals for 
Veterans Claims (the Court) vacated a December 1999 Board, 
which had denied an increased rating for anxiety and a total 
rating based on individual unemployability, because the 
appeal was moot by virtue of the death of the appellant on 
April [redacted], 2000.  On May 14, 2000, the Board was notified of 
the Court's action in this case.

On June 5, 2000, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, Nashville, Tennessee, 
that the veteran died on April [redacted], 2000, and a copy of the 
death certificate was received.

Unfortunately, the veteran is died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.




		
                 C.P. RUSSELL
	Member, Board of Veterans' Appeals

 



